Exhibit 10.4

LEASE DEED

This Lease Deed (this “Deed”) is made and executed at Gurgaon, Haryana on 22nd
day of April, 2009 between:

Midland Credit Management India Private Limited, a company incorporated under
the provisions of the Companies Act, having its registered office at Regus
Centre, Eros Corporate Towers, Level 15, Nehru Place, New Delhi-110019
(hereinafter referred to as the “Lessee” which expression shall, unless it be
repugnant to the subject or context, include its successors and assigns) acting
through its authorized signatory, Mr. Manu Rikhye, duly authorized by a
resolution of its board of directors passed by a circular resolution dated
April 3 2009 to sign this Deed on its behalf.

AND

R.S. Technologies Private Limited, a company incorporated under the Companies
Act, with its registered office at B-4/13, Safdarjung Enclave, New Delhi-110029
(hereinafter referred to as the “Lessor”, which expression shall, unless it be
repugnant to the subject or context, include its successors and permitted
assigns), acting through its authorized signatory, Mr. Pawan Kumar, duly
authorized by a resolution of its board of directors passed at their meeting
held on April 1 2009 to sign this Deed on its behalf.

The Lessor and the Lessee may hereinafter individually be referred to as the
“Party” and collectively as the “Parties”.

WHEREAS

 

A. The Lessor represents that it is the absolute owner of and is in possession
of a plot bearing no. 28-P, Sector 44, Urban Estate, Tehsil and District
Gurgaon, measuring 5139 sq. mtrs., (the “Land”) allotted to it by the Haryana
Urban Development Authority (“HUDA”), Gurgaon through an allotment letter dated
December 4, 2003. The Lessor has constructed multistoried building on the Land
(hereinafter referred to as portions Tower ‘A’ and Tower ‘B’.)

 

B.

Out of the said multi storied building, the Lessor is desirous of leasing out
83,000 square feet (super area) of Tower A constitutive of the ground, first,
second, third, and fourth floors (collectively referred to as “Demised



--------------------------------------------------------------------------------

Premises”) with an exclusive right to the use of terraces above the fourth
floor, and including the Gym, Facilities Room, Storage Space and ninety six
(96) reserved dedicated slots for parking at Basement level 1 and Basement level
2 (free of any charges) – more particularly described in Clause 9.2.1 and
Annexure I (“Exclusive Areas”).

 

C. On the request of the Lessee, the Lessor has agreed to grant on lease the
Demised Premises to the Lessee to set-up, maintain and operate any business
including data processing call centre related to back office operations for all
types of industries such as credit collections, geographic information system,
insurance, financial, human resource services, IT support management and other
business outsourcing solutions of all types (collectively referred to as
“Business Operations”), along with exclusive access to the Exclusive Areas.

 

D. The Parties wish to enter into this Deed to record the terms and conditions
on which the Demised Premises shall be given on lease by the Lessor to the
Lessee.

THE PARTIES TO THIS DEED HAVE AGREED AS FOLLOWS:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Deed, unless the context otherwise requires:

“Affiliate” means, in relation to any Party, any company or other entity which,
directly or indirectly, controls, is controlled by or is under common control
with such Party; the term “control” means ownership of more than 50% of the
equity share capital or other voting rights of a company, the power to appoint
or elect a majority of the board of directors of a company, or otherwise to
direct the management of a company or other entity, whether through the articles
of association of the company, or through a Deed, or otherwise;

“Business Operations” shall have the meaning ascribed to it in Recital C;

“Companies Act” means the Companies Act, 1956;

 

Page 2



--------------------------------------------------------------------------------

“Demised Premises” has the meaning ascribed to it in Recital B;

“Effective Date” means 22 April 2009;

“Exclusive Areas” has the meaning ascribed to it in Recital B

“Facilities Room” has the meaning ascribed to it in Clause 9.2.1;

“Force Majeure” means any war, civil commotion, terrorist acts, riots, strike
(except strikes by the Lessee’s employees), governmental action in the form of
any sealing/seizure/orders/penalties, lockout, accident, epidemic, acts of god,
including without limitation fire, storms, floods, earthquake or lightning or
any other event of any nature or kind whatsoever beyond the control of the
Parties that directly or indirectly hinders or prevents the Lessee from
accessing or using the Demised Premises and/or the Exclusive Areas;

“Gym” has the meaning ascribed to it in Clause 9.2.1;

“Lock-in Period” has the meaning ascribed to it in Clause 3.2;

“Parking Area” has the meaning ascribed to it in Clause 9.1(a);

“Rent” has the meaning ascribed to it in Clause 5.1 (a);

“Rent Free Periods” means the Initial Rent Free Period and the Subsequent Rent
Free Period.

“Rent Escalation” has the meaning ascribed to it in Clause 5.5.

“Security Deposit” has the meaning ascribed to it in Clause 6.1;

“Storage Space” has the meaning ascribed to it in Clause 9.2.1;

“Term” has the meaning ascribed to it in Clause 3.1;

 

1.2 Interpretation

In this Deed:

 

Page 3



--------------------------------------------------------------------------------

  (a) References to any statute or statutory provision or order or regulation
made there under shall include that statute, provision, order or regulation as
amended, modified, re-enacted or replaced from time to time whether before or
after the date hereof.

 

  (b) References to persons shall include body corporate, unincorporated
associations, partnerships and any organisation or entity having legal capacity.

 

  (c) Headings to Clauses are for information only and shall not form part of
the operative provisions of this Deed and shall not be taken into consideration
in its interpretation or construction.

 

  (d) References to Recitals, Clauses or Annexures are, unless the context
otherwise requires, are references to recitals, clauses or annexures of this
Deed.

 

  (e) Unless the context otherwise requires, reference to one gender includes a
reference to the other, words importing the singular include the plural and vice
versa.

 

  (f) References to the words “include” or “including” shall be construed as
being suffixed by the term “without limitation”.

 

  (g) Any reference to time shall be taken to be a reference to Indian Standard
Time.

 

  (h) All capitalised terms in this Deed which are not defined herein shall have
the same meaning as in the Deed.

 

2. GRANT OF LEASE

 

2.1 In consideration of the Rent and Security Deposit, hereinafter specified,
the Lessor grants, demises and leases unto the Lessee, the Demised Premises
during the Term subject to and in accordance with the terms and conditions of
this Deed. The right granted to the Lessee under this Deed to the Demised
Premises shall include the exclusive right of the Lessee to Exclusive Areas.

 

Page 4



--------------------------------------------------------------------------------

2.2 The Lessee shall have the exclusive right to the unrestricted and unfettered
use and enjoyment of and access to the Demised Premises and the Lessee shall be
free to set-up, maintain and operate the Business Operations and shall otherwise
have exclusive right to the unrestricted and unfettered use and enjoyment of and
access to all the basement levels and terraces of the Demised Premises.

 

2.3 The Lessor shall hand over peaceful, vacant and physical possession of the
Demised Premises excluding the fourth floor to the Lessee on 22 April 2009. The
Lessor shall hand over peaceful, vacant and physical possession of the fourth
floor to the Lessee for fit outs by 7 June 2009.

 

3. TERM AND TERMINATION

 

3.1 Subject to earlier termination of this Deed in accordance with the terms
hereof, the term of the lease of the Demised Premises shall commence on the
Effective Date and end nine (9) years thereafter (“Term”).

 

3.2 There shall be a lock in period of twenty-four (24) months
(“Lock-in-Period”) from the Effective Date during which, neither party can
terminate the lease. In case, the Lessee terminates the lease or vacates the
premises (other than due to any default, non-observance or breach by the Lessor
of this Deed or due to the occurrence of an event of Force Majeure) prior to the
expiry of the Lock-in-Period, it will be liable to pay rent for the remaining
Lock-in-Period.

 

3.3 Subject to Clause 3.2 and in addition to any other remedy available to the
Lessee under law, during the Term, the Lessee shall have the right to terminate
the lease by giving (a) six (6) months written notice or (b) three (3) months’
Rent in lieu thereof, without assigning any reasons whatsoever.

 

3.4 This Deed may also be terminated by the Lessee in the event of the Force
Majeure as per Clause 12.3.

 

3.5

Subject to Clause 6.2, in the event of termination of this Deed under sub-clause
(a) of Clause 3.3, three months from the date of the Lessee’s notice of
termination the Lessee shall cease payment of Rent hereunder and the Lessor
shall adjust the Security Deposit by way of deduction of the Rent due every
month from the Security Deposit, provided that the Lessee makes

 

Page 5



--------------------------------------------------------------------------------

good any shortfall in the amount of Rent due and payable at the time of vacating
the Demised Premises including due to Rent Escalation.

 

4. HANDOVER OF POSSESSION AND FIT-OUTS

 

4.1

The Lessor shall on the Effective Date handover peaceful, vacant and physical
possession of the Demised Premises (excluding the fourth floor), and the Parking
Area to the Lessee. The Lessor shall handover peaceful, vacant and physical
possession of the Gym, Storage Space and Facilities Room to the lessee by
21 December 2009.

 

4.2 The Lessor confirms and agrees that the Lessee shall be permitted to execute
and undertake at its own cost, but without damaging the main structure of the
Demised Premises, additional installations, partitions, fitments in any manner
(collectively referred to as “Installations”), the absolute ownership of which
subject to Clause 4.4 shall remain that of the Lessee free and clear of any
claim by the Lessor, using contractors selected by the Lessee, as may be
necessary for the Lessee’s use of the Demised Premises and/or the Exclusive
Areas, without any approval from the Lessor. The layout of the Fit-Outs of the
Lessee will be shared with the Lessor and shall be as per building by-laws.

 

4.3 The Lessor confirms and agrees that it will at its own cost and expenses
procure the proper pressurization of lifts lobbies & staircases as per fire
norms, ventilation of the floors, basements, lifts, lobbies and staircases and
ensure proper and adequate smoke extraction system in the basement levels as per
fire safety norms applicable. This will be completed before 31 May 2009.

 

4.4

The Lessee confirms and agrees that it will procure and install air-conditioning
systems (“AC”) in the Demised Premises, as per its requirements, from a vendor
chosen by the Lessee at its sole option. The Lessor confirms and agrees that it
shall pay an amount of Rs. 75,00,000 (Rupees Seventy Five Lakhs only) through
its Nominee as its share of the cost of the AC. This amount will be paid by the
Lessor/its Nominee to the Lessee or to the vendor directly as per the Lessee’s
instructions. The share of ownership of the AC shall be in proportion to the
expenses incurred by the Lessor (though its Nominee) and the Lessee (which shall
be determined by way of the supporting documentation and invoices provided by
each of the

 

Page 6



--------------------------------------------------------------------------------

 

Parties). All taxes including STPI benefits/liabilities shall be to the account
of the Lessee. At the time of vacating the Demised Premises the Lessee shall
first offer to the Lessor/its Nominee the option to purchase the Lessee’s share
of the AC, at the price derived in the following manner:

 

  (a) at the relevant time, the Lessee shall seek quotes for the sale of the AC
(Lessee’s Share) from three vendors, chosen by the Lessee at its Sole Option, of
air-conditioning systems (“Quotes”);

 

  (b) the lowest quote of the Quotes shall be determined by the Lessee (“Minimum
Quote”);

 

  (c) the value of the tax benefit for companies on depreciation, calculated at
the rate of 15% per annum on a written down value basis for an amount of INR
25,00,000 (Rupees Twenty Five Lakhs only) (“Tax Benefit”), shall be determined;
and

 

  (d) from the Minimum Quote, the Tax Benefit shall be subtracted to arrive at
the price payable by the Lessor /its Nominee to the Lessee.

In case the Lessor /its Nomineedoes not accept the offer or the price determined
in the manner as aforesaid, the Lessee shall be entitled, at its option, to
uninstall and dispose of the air-conditioning system under its ownership.

It is hereby clarified that the annual maintenance charges incurred on the
air-conditioning system will be borne and paid by the Lessor/its Nominee.

 

4.5 The Lessor confirms and agrees that it will at its own cost and expense
provide for a service lift/dumbwaiter in the Demised Premises for access to the
Fourth Floor. Such service lift/dumbwaiter shall be in addition to the 3 (three)
lifts which will be in existence in the Demised Premises on the Effective Date.
The installation and commissioning of such service lift/dumbwaiter shall be
completed by 31 July 2009.

 

4.6 The Lessor confirms and agrees that it will at its own cost and expense
construct the structure of the additional toilet blocks including the basic
plumbing works, at each of floors of the Demised Premises in addition to the one
existing in the Demised Premises at the Effective Date. Each of these toilet
blocks shall be completed within 45 days from the Effective Date. The interiors
of the toilet blocks such as fixtures and fittings etc. shall be done by the
Lessee at it own cost.

 

Page 7



--------------------------------------------------------------------------------

4.7 The Lessee, at its sole discretion, shall upon termination of this Deed
subject to Clause 4.4, have the right to remove all or part of its Installations
in the Demised Premises and/or the Exclusive Areas without damaging the
structure. Further, the Lessee may at its sole discretion sell the Installations
in the Demised Premises and/or the Exclusive Areas to the Lessor at a mutually
agreeable price.

 

5. RENT AND OTHER CHARGES

 

5.1 During the Term hereof, the Lessee shall pay to the Lessor total rent of Rs.
65,57,000, (Rupees Sixty-Five Lakhs and Fifty Seven Thousand Only) per month
(“Rent”) plus Service Tax as applicable, calculated as follows:

 

  (i) Rs. 79 (Rupees Seventy Nine Only) per square foot per month, for the total
area of 17922 square feet rented on the ground floor of Demised Premises
aggregating to Rs. 14,15,838;

 

  (ii) Rs. 79 (Rupees Seventy Nine Only) per square foot per month, for the
total area of 16451 square feet rented on the first floor of Demised Premises
aggregating to Rs. 12,99,629;

 

  (iii) Rs. 79 (Rupees Seventy Nine Only) per square foot per month, for the
total area of 17194 square feet rented on the second floor of Demised Premises
aggregating to Rs. 13,58,326;

 

  (iv) Rs. 79 (Rupees Seventy Nine Only) per square foot per month, for the
total area of 17192 square feet rented on the third floor of Demised Premises
aggregating to Rs. 13,58,168; and

 

  (v) Rs. 79 (Rupees Seventy Nine Only) per square foot per month, for the total
area of 14241 square feet rented on the fourth floor with the exclusive right to
use the terraces of the Demised Premises aggregating to Rs. 11,25,039.

The Rent for the various floors shall be payable from the dates mentioned in
Clauses 5.3 and 5.4 below.

 

5.2

The Lessee agrees to pay the Lessor, subject to applicable tax and statutory
deductions, Rent per month in advance on or prior to tenth (10th) day of the
relevant English calendar month (in respect of which the Rent is due). If such
day is not a business day then the Rent is due the following business day, by a
crossed account payee demand draft or cheque in the name of the Lessee.

 

Page 8



--------------------------------------------------------------------------------

The Lessee shall be liable to pay interest on the outstanding amount of Rent
@18% per annum in the event of non-payment of Rent for a period of thirty
(30) days from the date when it becomes due.

 

5.3 The Rent for the first, second and third floors of the Demised Premises
shall become payable by the Lessee to the Lessor upon expiry of three (3) months
from the Effective Date (“Initial Rent Free Period”).

 

5.4 The Rent for the ground floor and the fourth floor of the Demised Premises
shall be payable by the Lessee to the Lessor upon the expiry of six (6) months
from the Effective Date or three (3) months from the Lessor completing the build
out and handing over the possession of the same to the Lessee whichever is later
(“Additional Rent Free Period”). Provided that in the event the Lessor has not
obtained the requisite permissions, including fire safety, operation of lifts,
occupation certificates, from the relevant statutory authorities within a period
of six (6) months from the date of handover of physical possession of the
respective portions of the Demised Premises, the Lessee shall not be liable to
pay any Rent for such portion of the Demised Premises from the expiry of six
(6) months until such requisite permissions have been obtained for such portion
of the Demised Premises have been obtained and certified true copies of the same
are provided to it. In the case of the dumbwaiter, the relevant permissions (if
any) shall be obtained at the earliest but not later than six (6) months of the
installation thereof and in the event, all such certificates have not been
obtained within the period stipulated, the Lessee shall not be liable to pay any
Rent till such time as they are obtained and certified copies provided to the
Lessee thereof.

 

5.5 The Parties agree that there will be an escalation in the Rent, equivalent
to fifteen percent (15%) over the last Rent paid, at the end of every three
(3) years of the Term. Such escalated Rent shall also be referred to as the
“Rent Escalation”. The first escalation shall be effective from the expiry of
three (3) years from the Effective Date (i.e. 22 April 2012) and the Second
escalation will be effective from 6 years from the Effective Date (i.e. 22 April
2015).

 

5.6 In the event of any two consecutive defaults in payment of Rent by the
Lessee, the Lessor may forthwith at its sole discretion and in addition to any
other remedy in law available to him, eject the Lessee from the Demised Premises
and take possession thereof.

 

Page 9



--------------------------------------------------------------------------------

6. SECURITY DEPOSIT

 

6.1 An interest free refundable security deposit (“Security Deposit”) amounting
to Rs. 3,93,42,000 (Rupees Three Crores, Ninety-Three Lakhs and Forty Two
Thousand Only) has been deposited with the Lessor by the Lessee in the following
manner:

 

  (a) One month’s Base Rent amounting to Rs. 65,57,000 (Rupees Sixty-Five Lakhs
and Fifty Seven Thousand Only) through a cheque no. 001304 dated 9 March, 2009
drawn on CITI Bank on 6 March 2009 and

 

  (b) Five month’s Base Rent amounting to Rs. 3,27,85,000 (Rupees Three Crores,
Twenty Seven Lakhs and Eighty Five Thousand Only) through a cheque no. 606425
dated 21 April, 2009 drawn on ABN Amro Bank on the Effective Date.

 

6.2 The Security Deposit shall be refunded by the Lessor to the Lessee without
any interest, upon expiry of the Term hereof simultaneously upon the Lessee
surrendering the peaceful, vacant possession of the Demised Premises in a clean
and clear condition, subject to the deduction of any unpaid Rent and any other
dues payable by the Lessee to the Lessor under the terms of this Deed. It is
clarified that the Lessor shall not be entitled to deduct the Rent not payable
by the Lessee during the Rent Free Periods and during the periods mentioned
under Clause 5.4. On issue of notice of termination in accordance with Clause
3.3, 50% (Fifty percent) of the Security Deposit, amounting to Rs. 1,96,71,000
(Rupees One Crore, Ninety Six Lakhs, Seventy One Thousand Only) shall be
adjusted towards the Rent payable by the Lessee for the notice period of six
months and the balance shall be refunded to the Lessee simultaneously on the
Lessee surrendering the possession of the Demised Premises to the Lessor.

 

6.3

In the event that Lessor fails to refund the Security Deposit in accordance with
the Deed, after making adjustment of dues if any, the Lessee shall have the
right to (i) retain the possession of the Demised Premises without the payment
of any Rent from the date of expiry or earlier termination of this Deed to the
date of actual repayment of the Security Deposit; and (ii) claim simple interest
at the rate of eighteen (18)% per annum on the Security

 

Page 10



--------------------------------------------------------------------------------

Deposit from the date of expiry of the Term or the earlier termination of this
Deed, until actual payment of the Security Deposit by the Lessor.

 

7. REPRESENTATIONS AND WARRANTIES

 

7.1 The Lessor makes the following representations and warranties:

 

  (a) The Lessor is a legal entity duly incorporated and validly existing in
accordance with the laws of India.

 

  (b) The Lessor has full power and authority to enter into this Deed.

 

  (c) This Deed constitutes Lessor’s legal, valid and binding obligations
enforceable against it in accordance with its terms.

 

  (d) The Lessor has clear, absolute, unrestricted and unfettered legal and
marketable title and ownership rights to the Demised Premises and the Exclusive
Areas.

 

  (e) The Lessor is authorised by its memorandum and articles of association and
is competent to enter into this Deed.

 

  (f) All necessary and applicable sanctions and approvals for water and power
supply to the Demised Premises and the Exclusive Areas have been obtained by the
Lessor.

 

  (g) The Demised Premises and the Exclusive Areas are free from any and all
encumbrances, liens and charges of any nature whatsoever except for charges
existing for loans or financial assistance taken by the Lessor from financial
institutions as detailed in a certificate dated 1 April 2009 provided by the
Lessor on its letterhead to the Lessee. The Lessor shall also inform the Lessee
in writing about any and all encumbrances/charges created after signing of this
Deed.

 

  (h)

The Demised Premises, all the basement levels thereunder and the terraces of the
Demised Premises conform to all applicable laws and are constructed in
accordance with the approved building plan, permits or licenses. The Lessor
further states that it has not received any notice of non-compliance with any
applicable laws, in respect of the

 

Page 11



--------------------------------------------------------------------------------

Demised Premises, any of the basement levels and the terraces thereof, which has
not been remedied or which has the potential effect of restricting the use of
the Demised Premises, any of the basement levels and the terraces thereof by the
Lessee for the purposes set out herein.

 

  (i) The structural elements of the Demised Premises and the Exclusive Areas
including, but not limited to, the exterior walls, roof, corridors, load bearing
walls, and foundation are (i) sound and in good working order, condition and
repair and free of deferred maintenance issues; and (ii) constructed in
compliance with all applicable building bye laws in India including in relation
to structural stability with particular attention to the standards defined in
relation to seismic risks.

 

  (j) The electrical load provided for the Demised Premises is 1000 KVA which
will be available to the Lessee twenty (24) hours per day, seven (7) days per
week throughout the year and is sufficient for the operations of the Lessee.

 

  (k) There are no existing court cases, restrictions, interests, encumbrances,
charges, or similar limitations or restrictions adversely affecting the
unrestricted and unfettered use and enjoyment by the Lessee of the Demised
Premises and the Exclusive Areas.

 

  (l) The Lessor has all the necessary approvals from the statutory authorities,
including but not limited to the Haryana Urban Development Authority, required
for entering into this Deed and for setting-up of, maintaining and operating the
Business Operations.

 

  (m) The Lessor in compliance with all applicable environmental laws in
relation to the Demised Premises and the Exclusive Areas.

 

  (n)

The Lessor is presently maintaining the lifts in the Demised Premises and the
Exclusive Areas and operating and running the same on twenty (24) hours per day,
seven (7) days per week throughout the year. Inspite of mechanical defects and
/or electrical failure, the Lessor shall ensure that, one of the lifts in the
Demised Premises and the Exclusive Areas shall always operate, including, public
holidays. The

 

Page 12



--------------------------------------------------------------------------------

 

Lessor undertakes to keep and maintain the licenses required for the operation
of the lifts in the Demised Premises and the Exclusive Areas for all times
during the Term of this Lease and to get the same inspected and certified
periodically, but no later than as required by the applicable laws, by the
agency/company maintaining the lifts.

 

  (o) The fire fighting equipment and other support equipments and facilities
meet the prescribed norms and codes of the relevant Government Authorities or
any subsequent amendments thereof and shall also meet the minimum specifications
and standards prescribed under the applicable laws and regulations, if any, and
undertakes to comply with all legal formalities and requirements in this regard.

 

  (p) No extra charges shall be levied by the Lessor in respect of the Exclusive
Areas & UPS Room made available to the Lessee.

 

  (q) That the Lessor has made provision of basic facilities as contained in
this Deed. However, if any extra facility or change e.g. earth-pit, telephone
cable, any other minor civil or electrical work is sought by the Lessee, it will
be provided by the Lessor. However any such changes after six (6) months from
the Effective Date shall be at Lessee’s cost.

 

  (r) That the Lessor, under the terms of allotment from HUDA, shall always
abide by the HUDA guidelines/norms in respect of sale/transfer of ownership
rights.

The Lessor acknowledges that the Lessor’s representations and warranties in this
Clause 7.1 are a material inducement to the Lessee’s entry into this Deed.

 

Page 13



--------------------------------------------------------------------------------

7.2 The Lessee makes the following representations and warranties:

 

  (a) The Lessee is an entity duly incorporated and validly existing in
accordance with the laws of India.

 

  (b) The Lessee has full power and authority to enter into this Deed.

 

  (c) The execution of this Deed is not prohibited by its constituent documents
nor will its execution contravene provisions of any applicable law or Deed or
document to which it is a party.

 

  (d) All the corporate approvals required for the execution of this Deed have
been obtained.

 

7.3 In the event that any Party’s representations and warranties cease to be
true and correct at any time during the Term then, notwithstanding any rights
that may accrue to such Party pursuant to Clause 3, such Party shall immediately
notify the other Party of the representation(s) and warranty (ies) which have
ceased to be true and correct and may suggest corrective action(s) in relation
thereto.

 

8. COVENANTS AND OBLIGATIONS

 

8.1 The Lessor covenants with the Lessee that during the Term it shall:

 

  (a) Ensure that the Lessee shall during the Term and have quiet, peaceful and
exclusive use, enjoyment and possession of the Demised Premises and the
Exclusive Areas.

 

  (b) The Lessee’s employees, authorised representatives, visitors, guests,
agents, contractors, vendors etc. shall have absolute and unrestricted use of
and access to the Demised Premises and the Exclusive Areas at all times which
means twenty (24) hours per day, seven (7) days per week throughout the year.

 

  (c) Provide a separate electricity meter or sub-meter and a water meter
compliant with the applicable laws in respect of the Demised Premises to measure
the internal electricity consumption, i.e., electricity consumed within the
Demised Premises and the water consumption respectively.

 

Page 14



--------------------------------------------------------------------------------

  (d) Provide full support and cooperation to the Lessee for it to obtain a ‘no
objection certificate’ and other requisite approval from the statutory
authorities for custom bonding of the Demised Premises.

 

  (e) Keep the sewers, drains, channels, watercourses, water pipes, sanitary
pipes, electric cables and wires and supply line in, under and upon the Demised
Premises and Exclusive Areas and the lavatories in order. Further, to keep the
Demised Premises and the Exclusive Areas wind and water tight.

 

  (f) Operate and run a continuous, adequate and proper air conditioning system
and ensure air conditioning facilities to the Demised Premises and the Exclusive
Areas for 24 hours per day, seven (7) days per week throughout the year.

 

  (g) Supply and maintain continuous 24 hours supply of electricity from the
back up generators or other external sources, as the case may be, and ensure
continuous supply of water by the Authorities/other sources to the Demised
Premises and the Exclusive Areas.

 

  (h) Operate and maintain the Demised Premises and the Exclusive Areas
consistent with such business practice and standards of maintenance and
insurance as are presently being provided in other corporate buildings and
complexes in the vicinity of the Demised Premises.

 

  (i) Permit the Lessee to install at its cost, its own card-key security
system.

 

  (j) Provide all necessary support , information & documents to the Lessee in
coordinating with Customs, STPI, VSNL or any other telecom body to install the
necessary communication equipment, including but not limited to the Microwave
Tower, and/or lease lines for satellite voice/data links. In the event, the
Lessor intends to raise additional floors/ structures on the Land in addition to
the Demised Premises, the Lessor shall ensure that the VSNL links etc. are not
disrupted.

 

  (k)

Maintain at all times during the Term of this Deed adequate insurance in respect
of the Demised Premises and the Exclusive Areas against

 

Page 15



--------------------------------------------------------------------------------

 

loss due to fire, riot, etc, and pay all premiums in respect of such insurance
in a timely manner and provide copies thereof to the Lessor. The Lessee will at
its option get its equipments, furniture and fixtures etc. insured at its own
expenses.

 

  (l) Keep the Demised Premises, the Exclusive Areas and the stairs and passages
leading thereto in good and tenantable condition and to do all such structural
and other repairs to the Demised Premises as may be necessary for the
convenience, occupation and enjoyment of the Demised Premises and the Exclusive
Areas by the Lessee.

 

  (m) Pay/ reimburse any and all costs incurred for all other exterior,
structural and major repairs to the Demised Premises and the Exclusive Areas,
including the structure of the Demised Premises and the Exclusive Areas, roof
space, exterior walls, load bearing walls, support beams, foundation, columns,
parking facilities shall be provided for by the Lessor at its own cost and
expense provided that the cause for repair is not due to any act or omission of
the Lessee. Such costs shall not be reimbursed by the Lessee to the Lessor. The
Lessor shall ensure that any repairs and maintenance, construction or any other
work that may be required in the Demised Premises and the Exclusive Areas is
done in such a manner as not to interfere with or impair the Lessee’s use or
occupancy of the Demised Premises and the Exclusive Areas and keeping in mind
acceptable noise and disturbance levels required for conduct of its business by
the Lessee. All repairs and maintenance performed by the Lessor will be of a
first class quality and done in a prompt, diligent and good workmanlike manner
within a reasonable period, subject to a maximum of fifteen (15) days from the
defect being brought to the notice of the Lessor by the Lessee. Provided that if
the Lessor is unable or unwilling to carry out the repairs and maintenance as
required by the Lessee within the aforementioned period of fifteen (15) days
then the Lessee shall have the right to carry out such repair and/or maintenance
work and adjust and set-off the costs and expenses incurred for such repairs and
maintenance against the Rent payable to the Lessor.

 

  (n)

Maintain the structural elements of the Demised Premises and the Exclusive Areas
as a first class building suitable for use, and shall maintain the Demised
Premises and the Exclusive Areas in

 

Page 16



--------------------------------------------------------------------------------

 

compliance with all building and zoning codes and all other applicable codes,
laws, ordinances, regulations, rules and notifications.

 

  (o) Abide by and comply with all laws, bye-laws, rules and regulations of the
local bodies and relevant authorities including all permits, consents,
certificates, approvals and other permissions from all appropriate governmental
authorities (including, without limitation, the Haryana Urban Development
Authority, Estate Officer etc.) necessary for the lawful occupancy of the
Demised Premises and access to the Exclusive Areas, all the basement levels,
terraces and other external and common areas clearly stating the purpose of use
that covers the Business Operations.

 

  (p) In the event the repairs performed by the Lessor, or the occurrence of an
event, not due to the fault of the Lessee, that caused the repairs to be
performed by the Lessor or the Lessee, impacts the ability of the Lessee to use
the Demised Premises and the Exclusive Areas for its intended use, there shall
be an abatement of Rent payable for the portion that becomes unusable for
Lessee’s Business Operations , from the date of the repairs performed by the
Lessor or the Lessee, or the occurrence of an event that caused the repairs to
be performed by the Lessor or the Lessee, till the date the Demised Premises and
the Exclusive Areas is restored to its former condition.

 

  (q) Notwithstanding anything to the contrary provided herein, the Lessor shall
not lease the Demised Premises and/or Tower B or any part thereof to any third
party that is engaged or proposes to engage in carrying out business of a
BPO/call centre and the Lessor shall not lease or has not leased an area out of
the Total Built Up Area in the Complex that exceeds the permissable limit for
leasing as prescribed by the Statutory/Government Authorities.

 

  (r) The Lessor shall give the Lessee a notice in writing within seven (7) days
of any claim, litigation, proceeding or investigation which becomes known to it
during the Term relating to the Demised Premises and the Exclusive Areas or the
transactions contemplated under this Deed.

 

Page 17



--------------------------------------------------------------------------------

  (s) Lessor shall not do or cause anything to be done with regard to the
facilities extended to it by third party lenders, which results in third party
lenders taking possession of the Demised Premises and the Exclusive Areas and/or
evicting the Lessee from the Demised Premises and the Exclusive Areas.

 

  (t) The Lessor shall undertake the maintenance of the Demised Premises and
Exclusive Areas through its appointed maintenance agency viz. “Piya Motors Pvt.
Ltd.” through a separate maintenance agreement to be executed between the Lessee
and such appointed maintenance agency.

 

  (u) Provided that in the event Tower B is leased, sub-leased or possession
thereof, or of any part thereof, is transferred to a third party (to the extent
permitted under Clause 7.1(q) of this Deed), Lessor shall ensure that any and
all activities including the fit-out, signage, occupation, use and business
operations by such third party do not interfere in any manner with the rights of
the Lessee under this Deed.

 

8.2 The Lessee covenants with the Lessor that during the Term it shall:

 

  (a) Pay to the Lessor, the Rent and all other amounts payable by it under this
Deed in accordance with the terms of this Deed.

 

  (b)

Pay to the Lessor, water, and electricity charges for the Demised Premises. The
Lessee shall pay 75% (Seventy Five Percent) of the bills of water and sewage
charges for the Demised Premises as per the Actual Bills received by the Lessor
by the relevant Authorities / any other source of supply whereas the Lessor
shall bear the balance 25% (Twenty Five percent) of such charges. The Lessee
shall pay such amounts within ten (10) days of receipt of an invoice from the
Lessor in this regard. For avoidance of any doubt, it is clarified that
electricity, water and sewerage charges for all the basement levels, staircases,
lifts, terraces and other external and common areas outside the Demised Premises
shall be paid by the Lessor/ Lessor’s nominee. The Lessee will be liable to pay
electricity charges as per the sub-meter

 

Page 18



--------------------------------------------------------------------------------

 

readings for the Demised Premises provided that for (i) electricity supply
through State Electricity Board charges shall be paid as per the actual
sub-meter readings and (ii) supply through the diesel generator sets (“DG”)
charges shall be paid as per the number of units consumed as per the sub-meter.
The cost per unit for electricity from the DG shall be calculated on the basis
of the actual cost of consumables required to generate per unit of electricity
provided that the Lessor shall provide and certify all supporting documentation
and invoices for determining such cost of consumables. It is clarified that
Lessee shall be liable to pay minimum charges prescribed by the State
Electricity Board or as per the actual invoice by the State Electricity Board as
applicable on 125 KVA till such time the Lessee requests for Load greater than
125 KVA.

 

  (c) That the Lessee shall deliver the vacant possession of the Demised
Premises and the Exclusive Areas to the Lessor on the expiration or earlier
termination of the lease together with the Lessor’s fittings, fixtures in such
repair or condition as is consistent with the covenants and conditions of this
Deed. Other than due to any default or breach by the Lessor of this Deed and
subject to Clause 6.2, if the Lessee is unable to handover the vacant possession
of the Demised Premises and the Exclusive Areas on the expiration or earlier
termination of the lease, the Lessee shall pay a sum of Rs. 2,00,000/- (Rupees
Two Lakh only) per day in addition to the Rent as Liquidated Damages until
delivery of vacant possession of the Demised Premises and the Exclusive Areas.
Such payment of damages will be deemed as the cumulative and not exclusive
remedy between the Parties hereto for any such non performance of the obligation
to vacate under this Deed.

 

  (d)

Not keep or store within the Demised Premises and the Exclusive Areas any goods
which are of hazardous or combustible nature or otherwise are of a weight, as
might cause the occurrence of any hazard or affect the structure of the Demised
Premises and the Exclusive Areas or the lives of any individuals and other
occupants

 

Page 19



--------------------------------------------------------------------------------

 

within the Demised Premises and the Exclusive Areas (including health of such
individuals).

 

  (e) Use the Demised Premises only for its and its Affiliates’ Business
Operations and shall not carry on or permit to be carried on in the Demised
Premises or in any part thereof any activities which are or are likely to be
unlawful, obnoxious or cause nuisance or disturbance to other tenants/occupants
in the vicinity.

 

9. PARKING AREA AND ADDITIONAL AMENITIES

 

9.1 Parking Area

 

(a) The Lessor shall during the Term provide the Lessee with a total of ninety
six (96) car parking spaces in the basement under the Land (“Parking Area”) free
of charge.

 

(b) The Lessee may request the Lessor at any time in the future for additional
car or two wheeler parking spaces. Subject to availability, the Lessor shall
provide additional car and two wheeler parking spaces to the Lessee. If
additional parking spaces are made available to the Lessee by the Lessor, the
Lessee shall make an additional payment at the rate of Rs. 2,000 (Rupees Two
Thousand Only) per car parking space so provided.

 

9.2 Additional Amenities

 

9.2.1 The Lessor shall provide to the Lessee, free of charge:

 

  (a) a basic fully functional gymnasium (“Gym”) for the use of the Lessee in an
appropriate partitioned area admeasuring 560 square feet, located in an area as
mutually agreed upon by Parties. The Lessee shall also be allowed to build two
showers, changing rooms and bathroom facilities next to the Gym at its own cost
and expense for which appropriate space admeasuring approximately 300 square
feet will be provided by the Lessor adjacent to the Gym.

 

  (b) an appropriate partitioned area for a recreation room, and administration
room measuring carpet area of 950 square feet (“Facilities Room”) in an area as
mutually agreed upon by Parties.

 

Page 20



--------------------------------------------------------------------------------

  (c) an appropriately partitioned storage area measuring carpet area of 500
square feet (“Storage Space”) to be located on the Basement Level 1.

  (d) an appropriately partitioned area as mutually agreed between the Parties
for installing the uninterruptible power supply (UPS) systems and battery banks.
(“UPS Room”)

 

9.2.2 The Gym, Facilities Room and Storage Area shall be fully operational and
available for use within a period of 8 months from the Effective Date.

 

9.2.3 In the event, the Lessor fails to make available to the Lessee the Gym,
Facilities Room and Storage Area within the abovementioned period of 8 months
from the Effective Date or if after these amenities being made available, the
right of the Lessee to continuous usage of these amenities is hampered or
disturbed, the Lessee shall be entitled to construct a gymnasium, storage space
and/or facilities room for its exclusive use and for the use of its employees
and guests – at the cost of the Lessor. It is agreed between the Parties that
the Lessee shall be entitled to set-off the cost of construction of amenities
under this Clause from the Rent payable by it to the Lessor for the Demised
Premises.

 

10. INDEMNITY

 

10.1 The Lessor shall indemnify, defend and hold the Lessee, its Affiliates and
their respective officers and employees, harmless from and against any and all
actions, costs (including but not limited to attorneys cost), claims, demands,
damages, losses and expenses that may arise from:

 

  (a) the Lessor’s non-compliance with its obligations and covenants under this
Deed;

 

  (b)

any defects or deficiency or error or discrepancy or shortcoming in the title of
the Demised Premises, and/or Land or any one claiming title, right, interest in
the Demised Premises, and/or Land and / or if it is found that approvals /
consents including permission from all applicable statutory authorities like
Haryana Urban Development Authority, for usage of the Demised Premises for
setting-up of, maintaining and operating the Business Operations, , have not
been

 

Page 21



--------------------------------------------------------------------------------

 

obtained or are at any time found to be or become ineffective for any reason
whatsoever;

 

  (c) the Lessor’s failure to comply with the applicable laws, including the
approvals, licenses, registrations and consents obtained by the Lessor in
respect of the Demised Premises and/or the Land;

 

  (d) any breach, defect, deficiency or inadequacy in the Lessor’s
representations, warranties, covenant and agreement set out in this Deed;

 

  (e) any interference with the Lessee’s rights under this Deed whether by the
Lessor or any third party (including but not limited to a bank or financial
institution);

 

  (f) any inability of the Lessee to exercise its rights in accordance with this
Deed;

 

  (g) on account of Lessee’s use of the Gym, Facilities Room, Storage Area and
UPS Room;

 

  (h) any loss of business or revenue suffered by the Lessee on account of all
or any of the Clauses 10.1 (a) to (g) as stated above.

 

10.2 This Clause shall survive the expiration or termination of this Deed.

 

11. LESSOR’S RIGHT TO ENTER THE DEMISED PREMISES

 

11.1 The Lessor through its duly authorised representative shall have the right
from time to time, subject to a maximum of once in two consecutive months, to
enter the Demised Premises during the normal business hours on any working day
after providing the Lessee at least seven (7) days prior written notice for the
purpose of inspecting the Demised Premises.

 

11.2 During such visit, the Lessee shall be at liberty to have its
representative accompany the Lessor’s representative; it being clarified that
the Lessor’s representative shall carry an appropriate identification and
authority documents and shall undertake the inspection in a manner so as to not
cause any inconvenience or interference to the Lessee’s business operations.

 

Page 22



--------------------------------------------------------------------------------

12. GENERAL

 

12.1 Costs

Except as expressly otherwise provided in this Deed, each of the Parties hereto
shall bear its own legal, accountancy and other costs, charges and expenses
connected with the negotiation, preparation and implementation of this Deed and
any other Deed incidental to or referred to in this Deed, provided that the
costs in respect of stamp duty and registration charges of this Deed shall be
borne equally by both the Parties.

 

12.2 Assignment, Sub-lease or Sale

 

  (a) That in the event the Lessor sells or transfers the Demised Premises
and/or the Exclusive Areas, either directly or indirectly (including by way of
merger or amalgamation), during the Term to any third party, the Lessor shall
ensure that such third party shall be bound by and adheres to the terms and
conditions of this Deed to ensure uninterrupted and peaceful enjoyment of the
Demised Premises and/or the Exclusive Areas by the Lessee for the Term by
ensuring that such third party executes a deed of adherence confirming all terms
and conditions of this Deed and an acknowledgement of all outstanding amounts
paid by the Lessee to the Lessor whose benefit shall be transferred to such
third party. The Lessor hereby agrees that the sale of the Demised Premises
and/or the Exclusive Areas to any third party shall only be deemed to have
occurred (and accordingly be deemed valid and effective), if a deed of adherence
in form and substance mutually agreeable to the Lessee and Lessor is duly
executed by such third party and the Lessee. In the event the Lessor decides to
securitize the rentals with a bank/financial institutions, Lessor shall have the
option to do so provided Lessee’s rights under this Lease Deed are not affected.

 

  (b)

During the Term, Affiliate of the Lessee shall have the right to sublease/ use
and occupy the Demised Premises and/or the Exclusive Areas which includes
amalgamation of the Lessee within any of its group companies/ Affiliates and/or
as may be agreed upon inter se between the Lessee and such Affiliates. Lessee
will not be entitled to sub-lease the Demised Premises to any third party which
is not an

 

Page 23



--------------------------------------------------------------------------------

 

Affiliate. The Lessee shall not sublet the Demised Premises in part or whole
without the knowledge, consent and written approval of the Lessor unless such
sublet is to an Affiliate.

 

  (c) Right of First Refusal:

 

 

(i)

In the event the Lessor decides to lease, sub-lease or otherwise transfer
possession to any third party all or any portion of Tower B during the Term,
then before concluding such lease, sub-lease or transfer of possession, the
Lessor shall provide written notice of such intended lease, sub-lease or
transfer of possession to the Lessee specifying in detail the terms of such
intended lease, sub-lease or transfer of possession and shall irrevocably offer
to lease, sub-lease or transfer possession to the Lessee Tower B or any
applicable portion thereof at the same price and on the same terms as the Lessor
intends to lease, sub-lease or transfer possession of Tower B or any applicable
portion thereof to such third party (the “Offer”). The Lessee may accept such
Offer within fifteen (15) days of the receipt of such Offer, failing which, the
Lessor shall be free to lease, sub-lease or transfer possession of Tower B or
applicable portion thereof to such third party on the same terms and conditions
as contained in the Offer. If the terms and conditions of the lease, sub-lease
or transfer of possession of Tower B or applicable portion thereof to the third
party are more favourable than those contained in the Offer (this shall include
leasing, sub-leasing or transferring possession of Tower B or applicable portion
thereof at a rate which is less than that Offered to the Lessee), the Lessor
shall be bound to incorporate such more favourable terms in an amended Offer to
the Lessee by again complying with the procedure laid down in this Clause.

 

  (ii) The Lessee will be able to assign the rights and obligations under this
Deed in favour of its Affiliates without prior written consent of the Lessor and
will ensure that such Affiliate(s) comply with the terms and conditions of this
Deed. In case of any failure to comply with the terms and conditions of this
Deed, the lease shall stand terminated and the Lessee will be liable to vacate
the premises and to hand over physical possession of the same to the Lessor with
immediate effect, but the Lessee will be liable to pay the Rent for the
Lock-in-Period.

 

Page 24



--------------------------------------------------------------------------------

12.3 Force Majeure

Failure on the part of either Party to perform any of its obligations hereunder
(“First Party”) shall not entitle the other Party to raise any claim against the
First Party to the extent that such failure of the First Party arises from the
occurrence and continuation of an event of Force Majeure. If through Force
Majeure the fulfillment by either Party of any obligation set forth in this Deed
will be delayed, the period of such delay will not be counted on in computing
the periods prescribed by this Deed. Any Party failing to perform its
obligations under this Deed because of occurrence and continuation of Force
Majeure shall give notice in writing to the other Party of such Force Majeure as
soon as possible after such occurrence. Any Party hereto who fails because of
Force Majeure to perform his obligations hereunder will upon the cessation of
Force Majeure, take all reasonable steps within its power to resume, with the
least possible delay, compliance with its obligations hereunder. If the Force
Majeure shall continue for a period exceeding thirty (30) days, the Lessee shall
be entitled to terminate the Deed upon giving thirty (30) days written notice to
the Lessor.

 

12.4 Signage

 

12.4.1 The Lessee shall have the right to use, affix or exhibit any name plates
or any writings or any sign boards at the external facade of the Demised
Premises, subject to local laws and with intimation to the Lessor, the absolute
ownership of which shall remain that of the Lessee free and clear of any claim
by the Lessors, and which is to be removed by the Lessee, at the time of Lessee
vacating the Demised Premises The Lessee shall be entitled to use the terrace of
the Demised Premises for its publicity, hoardings, neon signs etc. The Lessee
shall solely bear the cost of putting up and installing any such signage on the
Demised Premises. For avoidance of any doubt it is clarified that the Lessor
shall not charge any rent or any amount whatsoever from the Lessee for putting
up or installing any signage pursuant to this Clause.

 

12.4.2 The Lessor shall assist and cooperate with the Lessee in obtaining
necessary permissions from governmental authorities and other authorities or
adjoining owners and occupants for the Lessee to place or construct signage in
and on the Demised Premises as permitted hereunder.

 

Page 25



--------------------------------------------------------------------------------

12.5 Property and Municipal Tax

The Lessor represents that all incidences of taxes or levies on property with
respect to the Demised Premises as on the Effective Date and for the Exclusive
Areas (as on the expiry of 3 months after the Effective Date i.e. when they are
operational) including any enhancements thereof shall be solely borne by the
Lessor. If any property tax or levy on the Demised Premises and/or the Exclusive
Areas is levied or demand raised by the statutory authorities in respect of the
Demised Premises and/or the Exclusive Areas for a tax, not in force, as on the
Effective Date or on the expiry of the 3 months, as the case may be—for the
duration of the Term, the same shall be borne by the Lessor and Lessee equally.

 

13. GOVERNING LAW AND JURISDICTION

The validity, construction and performance of this Deed shall be construed and
the legal relations between the Parties hereto shall be determined and governed
according to the laws of India. The Parties agree to the jurisdiction of the
courts of Gurgaon, Haryana.

 

14. RELATIONSHIP

 

14.1 No provision of this Deed shall be deemed to constitute a partnership or
joint venture between the Parties.

 

14.2 No provision of this Deed shall constitute either Party as the legal
representative or agent of the other, nor shall either Party have the right or
authority to assume, create or incur any liability or any obligation of any
kind, express or implied, against, or in the name of, or on behalf of the other
Party.

 

14.3 No person employed by either Party for the performance of its obligations
under this Deed shall be deemed to be an employee of the other Party. Each Party
shall be responsible for the payment of all salaries, employment benefits, etc.
with respect to all persons who are engaged by it for the performance of any
obligations under this Deed and such person shall not be entitled to any salary
benefit or any other claim whatsoever from or against the other Party.

 

Page 26



--------------------------------------------------------------------------------

15. NOTICE

 

15.1 Save as otherwise specifically provided in this Deed, any notice, demand or
other communication shall be in writing and be served under this Deed may be
served upon any Party hereto only by registered speed post acknowledgement due
or delivering the same by courier to the Party to be served at its address
below, or at such other address as it may from time to time notify in writing to
the other Party hereto.

 

S.No.

  

Name of the Party

  

Concerned Official

  

Address

1   

RS Technologies Private Limited

(Lessor)

   Mr. SP Yadav   

Branch Office: 77A,

Sector 18, IFFCO Road, Gurgaon 122015

2   

Midland Credit Management India Pvt. Ltd.

(Lessee)

   Mr. Manu Rikhye   

Plot # 28-P, Sector 44,

Gurgaon 122002

 

15.2 A notice or demand served by registered speed post acknowledgement due or
courier shall be deemed duly served forty-eight (48) hours after posting , in
the case of a letter, that such letter was sent properly by registered post,
addressed and placed in the post, in the case of courier, that the letter was
addressed and delivered to the courier company.

 

16. MISCELLANEOUS

 

16.1 Waiver

 

  (a) The failure of either Party to enforce, in any one or more instances,
performance of any of the terms, covenants or conditions of this Deed shall not
be construed as a waiver or a relinquishment of any right or claim granted or
arising hereunder or of the future performance of any such term, covenant, or
condition, and such failure shall in no way affect the validity of this Deed or
the rights and obligations of the Parties hereto. The Parties acknowledge that a
waiver of any term or provision hereof may only be given by a written instrument
executed by each Party hereto.

 

Page 27



--------------------------------------------------------------------------------

  (b) Any express waiver by either Party of any default by the other Party shall
not constitute a waiver of any other default by the defaulting Party or a waiver
of any of the non defaulting Party’s right.

 

16.2 Entire Deed

This Deed constitutes the entire Deed between the Parties and revokes and
supersedes all previous Deeds between the Parties, concerning the matters
covered herein whether written oral or implied. The terms and condition of this
Deed shall not be changed or modified except by written amendments duly agreed
between the Parties.

 

16.3 Severability

Any provision of this Deed which is prohibited, unenforceable or is declared or
found to be illegal, unenforceable or void in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions of this Deed or affecting the validity or enforceability of
such provision in any other jurisdiction. If any such invalidity substantially
affects or alters the commercial basis of this Deed, the Parties shall negotiate
in good faith to amend and modify the provisions and terms of this Deed as may
be necessary or desirable in the circumstances to achieve, as closely as
possible, the same economic or commercial effect as the original provisions and
terms of this Deed.

 

16.4 Authority

Each Party to this Deed represents that it possesses full power and authority to
enter into this Deed and to perform its obligations hereunder and that the legal
representative of each Party is fully authorised to sign this Deed.

 

Page 28



--------------------------------------------------------------------------------

16.5 Right to retain original document

After execution of the Deed, the original thereof shall be retained by the
Lessee. The Lessee shall provide a certified true copy (as certified by the
office of the Sub-Registrar) of the said original to the Lessor.

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE SET THEIR HANDS AND SEAL TO THESE
PRESENTS ON THE DAY, MONTH AND YEAR FIRST ABOVE WRITTEN IN PRESENCE OF THE
FOLLOWING WITNESSES:

SIGNED, SEALED AND DELIVERED

 

For and on behalf of     For and on behalf of R.S. Technologies Private Limited
    Midland Credit Management India Private Limited (LESSOR)     (LESSEE)
Authorised Signatory     Authorised Signatory  

/s/ Pawan Kumar

   

/s/ Manu Rikhye

  Pawan Kumar     Manu Rikhye WITNESSES:     1.  

/s/ Sudhir Bhardwaj

      Sudhir Bhardwaj       Address: 194, Dundahera By Pass Road,
                 Gharziabad     2.  

/s/ Subash Chandra Arora

     

Subash Chandra Arora

Advocate

      Address: 625, Saraswati Vihar,
                 Gurgaon    

 

Page 29



--------------------------------------------------------------------------------

ANNEXURE I—FLOOR PLAN OF DEMISED PREMISES

 

     Carpet Area
(Sq. Ft.)    Chargeable Super
Area (Sq. Ft.)    Tower – A   

Basement consisting of Parking Area

     

Ground Floor

   11426    17922

First Floor

   10503    16451

Second Floor

   10970    17194

Third Floor

   10969    17192

Fourth Floor (along with exclusive rights to use of terraces)

   10237    14241          

Total Area

   54,105    83,000

 

Page 30